Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-11, 13-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meyerzon (U.S. Pub 2021/0133216 A1) (hereafter ‘216).
Claim 1
‘216 discloses a computer system comprising (fig. 1): 
a memory storing computer-executable instructions (fig. 1, system 100); 
a processor configured to execute the instructions to (fig. 1, processor 114): 
perform, by a plurality of knowledge mining toolkits, a mining of a set of enterprise source documents within an enterprise intranet to determine a plurality of entity names ([0037], line 3-6, “... The applications 130 may include knowledge graph application 150 configured to generate, manage, and display a knowledge graph storing information regarding an enterprise...” [0028], line 4-10, “...  The computer system optionally performs a mining of the enterprise source documents for entity names... The mining may include comparing enterprise source documents within an enterprise intranet...”);
generate a plurality of entity records within a knowledge graph for mined entity names from the entity names based on an entity schema and ones of the set of enterprise source documents associated with the mined entity names, the entity records including attributes aggregated from the ones of the set of enterprise source documents associated with the mined entity names ([0029], line 1-6, “... The computer system generates an entity record for at least one of the mined entity names based on a schema for the entity. The entity record includes attributes aggregated from the enterprise source documents associated with the mined entity name. The entity record is stored in the knowledge graph...”); 
apply pattern recognition to an active document using an enterprise named entity recognition (ENER) system to identify potential entity names within the document that match a respective one of a plurality of entity records in the knowledge graph ([0028], line 4-10, “...  The computer system optionally performs a mining of the enterprise source documents for entity names... The mining may include comparing enterprise source documents within an enterprise intranet...” [0105], “... Referring now to FIG. 13, an example annotation process 1300 may annotate a document 1310 based on one or more of templates 410 and a knowledge graph 310. The document 1310 may be a document to be viewed by a user within an application. The annotation process 1300 highlights and/or links words in the document that correspond to an entity name for which the knowledge graph 310 includes an entity record... At a high level, the annotation process 1300 uses templates 410 and a trie 1320 to find potential entity names in the document 1310... Finally, the annotation process 1300 annotates the document 1310 with links to the knowledge graph 310...”);
annotate one or more matching entity names within the document with information from the knowledge graph for the respective ones of the plurality of entity records ([0105], “... an example annotation process 1300 may annotate a document 1310... The document 1310 may be a document to be viewed by a user within an application. The annotation process 1300 highlights and/or links words in the document that correspond to an entity name for which the knowledge graph 310 includes an entity record... the annotation process 1300 annotates the document 1310 with links to the knowledge graph 310...”); and 
display the annotated information with the active document  ([0105], “... an example annotation process 1300 may annotate a document 1310... The document 1310 may be a document to be viewed by a user within an application. The annotation process 1300 highlights and/or links words in the document that correspond to an entity name for which the knowledge graph 310 includes an entity record... the annotation process 1300 annotates the document 1310 with links to the knowledge graph 310...”);

Claim 3
Claim 1 is included, ‘216 further discloses wherein the processor is further configured to: receive a curation action on one of the entity records from a first user associated with the entity record via the mining; and update the one entity record based on the curation action ([0047], “... A user can curate a topic page 342 by performing a curation action. Curation actions include adding or removing attributes of an entity record including relationships to other entity records.... The knowledge aggregations process 350 updates the knowledge graph 310 based on the site shard 354 bypassing the clustering process...”)  
Claim 4
Claim 1 is included, ‘216 further discloses wherein the processor is further configured to create a new curated entity record and link the curated entity record it to an existing mined entity ([0047], “... A user can curate a topic page 342 by performing a curation action. Curation actions include adding or removing attributes of an entity record including relationships to other entity records. Curation actions may also include adding or removing an entity record, creating a new topic, deleting an existing topic, and merging or splitting topics... The knowledge aggregations process 350 updates the knowledge graph 310...”)
Claim 5
Claim 1 is included, ‘216 further discloses wherein the processor is further configured to create a new curated entity record and without linking the curated entity record to an existing mined entity ([0062], line 6-10, “... Creating the topic page explicitly links the mined entity record to the topic page. A user can also create a topic page that will be added to the knowledge graph 310 as a new entity record based on the content supplied by the user...”)
Claim 6
Claim 4 is included, ‘216 further discloses wherein curated entity records are associated with an access control list ([0047], “... A user can curate a topic page 342 by performing a curation action. Curation actions include adding or removing attributes of an entity record including relationships to other entity records....” [0124], “... In block 1560, the method 1500 may optionally include determining that the user has permission to view a corresponding one of the plurality of entities...” <examiner note: entity records are curated and stored in the knowledge graph along with access permissions. When user access entity records, access permissions are checked before allowing user to access>)
Claim 7
Claim 3 is included, ‘216 further discloses wherein the curation action comprises creation of a topic page for the mined entity name, wherein the processor is configured to, in response to receiving the curation action from the first user: determine whether a different topic page for the mined entity name has previously been created by another user; and determine, based on access permissions of the first user, whether to allow access to the different topic page for the mined entity name ([0063], “... In an implementation, multiple topic pages on the same topic may be created. For example, the clustering process 546 mines a project entity name for a confidential project based on source documents for the project. An expert associated with the project can create a first topic page that includes data from the source documents that are available to other experts associated with the project. Another user (e.g., an accountant) may have limited access to information about the project (e.g., an invoice with the project name). The accountant may create a second topic page and add information related to the project finances, which becomes available to other users with access to the invoice. Both topic pages are linked to the same project entity record in the knowledge graph 310. A search for the project returns one or both of the topic pages based on the permissions of the user performing the search....” <examiner note: an expert can create/curate a first topic page (differernt topic page), an accountant creates a second topic page. A search for the project returns topic page to the first user based on permission whether or not to allow the first user to access the first topic page created by the expert>)
Claim 8
Claim 1 is created, ‘216 further discloses wherein the entity record is a project entity record and the entity schema defines an identifier, a name, one or more members, one or more related groups or sites, and one or more related documents ([0052] The mining process 400 includes partitioning process 440 in which the instances are partitioned by all possible entity names. As noted above, the template instance may be represented by a string distribution. In partitioning process 440, instances having overlapping strings may form a single partition. For example, partitioning process 440 would group instances having the terms “Project Valkyrie,” “Valkyrie” and “Valkyrie Leader” (all of which may be extracted by a template such as “Project {Name}”) into a single partition because they have the common word “Valkyrie,” whereas an instance with the term “Sunlamp group” would be in a separate partition...” [0055], “...  The mining process 400 generates entity records such as the project entity record 480 within the knowledge graph 470 based on the mined entity names, associated attributes, and schemas for the entity type. The schema defines attributes within an entity record for an entity type. For example, a project schema defines a project entity record 480 for a project entity type. For instance, the schema for a project entity includes an ID attribute 482, name attribute 484, members attribute 486, manager attribute 488, related emails attribute 490, related groups attribute 492, related meetings attribute 494, and related documents attribute 496... Accordingly, the project entity record 480 includes attributes aggregated from the set of enterprise source documents associated with the mined entity name...”) 
Claim 9
Claim 1 is included, ‘216 further discloses wherein the active document is one of a document, web pages, or email.  ([0105], “... Referring now to FIG. 13, an example annotation process 1300 may annotate a document 1310 based on one or more of templates 410 and a knowledge graph 310. The document 1310 may be a document to be viewed by a user within an application...”)
Claim 10
Claim 1 is included, ‘216 further discloses wherein the processor is further configured to: identify a reference to the entity record within an enterprise document accessed by a user; and an entity card is displayed including a portion of the entity page within an application used to access the enterprise document ([0032], line 6-10, “... a user reading a document who encounters a project name for the first time may follow the link to an entity card for the project entity and obtain information about the project entity within the application used for viewing the document. The user's experience with an annotated document may depend on the accuracy of the annotations...”)
	Claims 11, 13-16 are similar to claim 1, 3-5, and 8. The claims are rejected based on the same reasons.
Claim 17, and 19-20 are similar to claims 1, 3, and 9. The claims are rejected based on the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 12 , and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyerzon (U.S. Pub 2021/0133216 A1) (hereafter ‘216), as applied to claim 1, 11, and 17 respective ly, and further in view of Song (U.S. Pub 2020/0151560 A1)
Claim 2
Claim 1 is included, ‘216 further discloses wherein the plurality of knowledge mining toolkits comprise a combination of a user-based mining system, Enterprise Named Entity Recognition (ENER) System ([0028], line 4-10, “...  The computer system optionally performs a mining of the enterprise source documents for entity names... The mining may include comparing enterprise source documents within an enterprise intranet...”), or a Bayesian inference based deep neural network model. 
However. ‘216 does not explicitly disclose a Bayesian inference based deep neural network model
Song discloses a Bayesian inference based deep neural network model ([0016], “...  The code includes code to cause the processor to extract a set of data records from at least one data source. The code includes code to cause the processor to combine, using a first set of predefined rules having parameters trained using a first Bayesian Program Learning (BPL) model, a set of data records into a single data record based on a likelihood that each data record from the set of data records is associated with a common entity record. The code includes code to cause the processor to define a link, using a second set of predefined rules having parameters trained using a second BPL model, between the single data record and at least one other data record from the set of data records. The code includes code to cause the processor to define and/or generate a knowledge graph data structure that represents a set of links including the link defined by the second BPL model. The code includes code to cause the processor to detect, based on the set of links, a set of attributes associated with the common entity record...”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include trained Bayesian Program Learning (BPL) models as disclosed by Song into ‘216 because the trained BPLs revolve multiple entity records into a common entity and generate a knowledge graph structure with entity record. By incorporating the trained BPL model into ‘216 as an additional tool to extract entity in documents, to resolve, and to construct knowledge graph based on identified entity records.
Claim 12 and 18 are similar to claim 2. The claims are rejected based on similar reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/     Primary Examiner, Art Unit 2167